Exhibit 10.37

ADVANSOURCE BIOMATERIALS CORPORATION

2017 NON-QUALIFIED EQUITY INCENTIVE PLAN

1. Purpose.

The purpose of this 2017 Non-qualified Equity Incentive Plan (this “Plan”) of
AdvanSource Biomaterials Corporation, , a Delaware corporation (the “Company”),
is to advance the interests of the Company’s stockholders by enhancing the
Company’s ability to attract, retain and motivate persons who make (or are
expected to make) important contributions to the Company by providing such
persons with equity ownership opportunities and performance-based incentives and
thereby better aligning the interests of such persons with those of the
Company’s stockholders.  Except where the context otherwise requires, the term
“Company” shall include any of the Company’s present or future subsidiary
corporations as defined in Section 424(f) of the Internal Revenue Code of 1986,
as amended, and any regulations promulgated thereunder (the “Code”).

2. Eligibility.

All of the Company’s employees, officers, directors, consultants and advisors
are eligible to be granted options, restricted stock awards or other stock-based
awards (each, an “Award”) under this Plan.  Each person who has been granted an
Award under this Plan shall be deemed a “Participant”.

3. Administration, Delegation.

(a) Administration by Board of Directors.  This Plan will be administered by the
Board of Directors of the Company (the “Board”).  The Board shall have authority
to grant Awards and to adopt, amend and repeal such administrative rules,
guidelines and practices relating to this Plan as it shall deem advisable,
subject to and in accordance with the Internal Revenue Code of 1986, as amended,
and any regulations promulgated thereunder (the “Code”).  The Board may correct
any defect, supply any omission or reconcile any inconsistency in this Plan or
any Award in the manner and to the extent it shall, in its sole discretion, deem
appropriate, provided that no such correction or reconciliation would cause any
Award to become subject to Section 409A of the Code.  All decisions by the Board
shall be made in the Board’s sole discretion and shall be final and binding on
all persons having or claiming any interest in this Plan or in any Award.  No
director or person acting pursuant to the authority delegated by the Board shall
be liable for any action or determination relating to or under this Plan made in
good faith.

(b) Appointment of Committees.  To the extent permitted by applicable law, the
Board may delegate any or all of its powers under this Plan to one or more
committees or subcommittees of the Board (a “Committee”).  All references in
this Plan to the “Board” shall mean the Board or, as the case may be, the
Committee of the Board referred to in this Section 3(b) to the extent that the
Board’s powers or authority under this Plan have been delegated to such
Committee.

4.





- 1 -




--------------------------------------------------------------------------------

Stock Available for Awards.

Subject to adjustment under Section 8, Awards may be made under this Plan for up
to Seven Million (7,000,000) shares of common stock, $0.001 par value per share,
of the Company (the “Common Stock”).  If any Award expires or is terminated,
surrendered or canceled without having been fully exercised or is forfeited in
whole or in part (including as the result of shares of Common Stock subject to
such Award being repurchased by the Company pursuant to a contractual repurchase
right) or results in any Common Stock not being issued, the unused Common Stock
covered by such Award shall again be available for the grant of Awards under
this Plan.  Shares issued under this Plan may consist in whole or in part of
authorized but unissued shares or treasury shares.

5. Stock Options.

(a) General.  The Board may grant options to purchase Common Stock (each, an
“Option”) and determine the number of shares of Common Stock to be covered by
each Option, the exercise price of each Option and the conditions and
limitations applicable to the exercise of each Option, including conditions
relating to applicable federal or state securities laws, as it considers
necessary or advisable.  The terms and conditions of each Option shall be set
forth in a written option agreement (an “Option Agreement”) to be entered into
between the Company and the recipient of each Option.  Options granted under
this Plan shall be non-statutory stock options.

(b) Exercise Price.  The Board shall establish the exercise price at the time
each Option is granted and specify such exercise price in the applicable Option
Agreement, which exercise price, subject to the provisions of Section 8 hereof,
for each Stock Option shall be equal to a price per share that is at least equal
to the fair market value of the Common Stock on the date of the grant, as
determined by the Board in a manner intended, in good faith, to comply with the
requirements of Sections 422 and 409A of the Code, as applicable.

(c) Duration of Options.  Each Option shall be exercisable at such times and
subject to such terms and conditions as the Board may specify in the applicable
Option Agreement, provided, however, that no Option will be granted for a term
in excess of 10 years.

(d) Exercise of Option.  Options may be exercised by delivery to the Company of
a written notice of exercise signed by the proper person or by any other form of
notice (including electronic notice) approved by the Board together with payment
in full as specified in Section 5(e) for the number of shares for which the
Option is exercised.

(e) Payment Upon Exercise.  Common Stock purchased upon the exercise of an
Option granted under this Plan shall be paid for as follows:

(1) in cash or by check, payable to the order of the Company;

(2) when the Common Stock is registered under the Securities Exchange Act of
1934, as amended (the “Exchange Act”), by delivery of shares of Common Stock
owned by the Participant valued at their fair market value as determined by (or
in a manner approved by) the Board in good faith (“Fair Market Value”), provided
that (i) such





38849489v.1

--------------------------------------------------------------------------------

method of payment is then permitted under applicable law and (ii) such Common
Stock, if acquired directly from the Company, was owned by the Participant at
least six months prior to such delivery; or

(3) by any combination of the above permitted forms of payment.

(f) Substitute Options.  In connection with a merger or consolidation of an
entity with the Company or the acquisition by the Company of property or stock
of an entity, the Board may grant Options in substitution for any options or
other stock or stock-based awards granted by such entity or an affiliate thereof
(each, a “Substitute Option”).  Substitute Options may be granted on such terms
as the Board deems appropriate in the circumstances, notwithstanding any
limitations on Options contained in the other sections of this Section 5 or in
Section 2, hereof, and subject to compliance with Sections 83, 422 and 409A of
the Code.

6. Restricted Stock.

(a) Grants.  The Board may grant Awards involving the issuance to re recipients
of shares of Common Stock, subject to the right of the Company to repurchase all
or a portion  of such shares at their issue price or other stated or formula
price (or to require forfeiture of such shares if issued at no cost) from the
recipient in the event that conditions specified by the Board in the applicable
Award are not satisfied prior to the end of the applicable restriction period or
periods established by the Board for such Award (each, a “Restricted Stock
Award”).

(b) Terms and Conditions.  The Board shall determine the terms and conditions of
any such Restricted Stock Award, including the conditions for repurchase (or
forfeiture) and the issue price, if any; provided, however, that each Restricted
Stock Award shall be issued in a manner and on such terms as comply with Section
409A of the Code.  

(c) Stock Certificates.  Any stock certificates issued in respect of a
Restricted Stock Award shall be registered in the name of the Participant and,
unless otherwise determined by the Board, deposited by the Participant, together
with a stock power endorsed in blank, with the Company (or its designee).  At
the expiration of the applicable restriction periods, the Company (or such
designee) shall deliver the certificates no longer subject to such restrictions
to the Participant or if the Participant has died, to the beneficiary
designated, in a manner determined by the Board, by a Participant to receive
amounts due or exercise rights of the Participant in the event of the
Participant’s death (the “Designated Beneficiary”).  In the absence of an
effective designation by a Participant, Designated Beneficiary shall mean the
Participant’s estate.

7. Other Stock-Based Awards.

The Board shall have the right to grant other Awards based upon the Common Stock
having such terms and conditions as the Board may determine, including the grant
of shares based upon certain conditions, the grant of securities convertible
into Common Stock, the grant of stock appreciation rights and the grant of fully
vested shares of Common Stock; provided, however, that any such Awards shall be
issued in a manner and on such terms as comply with Section 409A of the Code.  

8.





- 3 -




--------------------------------------------------------------------------------

Adjustments for Changes in Common Stock and Certain Other Events.

(a) Changes in Capitalization.  In the event of any stock split, reverse stock
split, stock dividend, recapitalization, combination of shares, reclassification
of shares, spin-off or other similar change in capitalization or event, or any
distribution to holders of Common Stock other than an ordinary cash dividend,
(i) the number and class of securities available under this Plan, (ii) the
number and class of securities and exercise price per share subject to each
outstanding Option, (iii) the repurchase price per share subject to each
outstanding Restricted Stock Award and (iv) the terms of each other outstanding
Award shall be appropriately adjusted by the Company (or substituted Awards may
be made, if applicable) to the extent the Board shall determine, in good faith,
that such an adjustment (or substitution) is necessary and appropriate.  If this
Section 8(a) applies and Section 8(c) also applies to any event, Section 8(c)
shall be applicable to such event, and this Section 8(a) shall not be
applicable.

(b) Liquidation or Dissolution.  In the event of a proposed liquidation or
dissolution of the Company, the Board shall give written notice to the
Participants as soon as practicable prior to the effective date of such
liquidation or dissolution.  To the extent it has not been previously exercised,
an Option will terminate immediately prior to the consummation of such proposed
action.  The Board may specify the effect of a liquidation or dissolution on any
Restricted Stock Award or other Award granted under this Plan at the time of the
grant of such Award.

(c) Acquisition Events.  

(1) Definition.  An “Acquisition Event” shall mean:  (A) any merger or
consolidation of the Company with or into another entity as a result of which
the Common Stock is converted into or exchanged for the right to receive cash,
securities or other property or (B) any exchange of shares of the Company for
cash, securities or other property pursuant to a statutory share exchange
transaction.

(2) Consequences of an Acquisition Event on Options.  Upon the occurrence of an
Acquisition Event, or the execution by the Company of any agreement with respect
to an Acquisition Event, the Board shall provide that all outstanding Options
shall be assumed, or equivalent options shall be substituted, by the acquiring
or succeeding corporation (or an affiliate thereof).  For purposes hereof, an
Option shall be considered to be assumed if, following consummation of the
Acquisition Event, the Option confers the right to purchase, for each share of
Common Stock subject to the Option immediately prior to the consummation of the
Acquisition Event, the consideration (whether cash, securities or other
property) received as a result of the Acquisition Event by holders of Common
Stock for each share of Common Stock held immediately prior to the consummation
of the Acquisition Event (and if holders were offered a choice of consideration,
the type of consideration chosen by the holders of a majority of the outstanding
shares of Common Stock); provided, however, that if the consideration received
as a result of the Acquisition Event is not solely common stock of the acquiring
or succeeding corporation (or an affiliate thereof), the Company may, with the
consent of the acquiring or succeeding corporation, provide for the
consideration to be received upon the exercise of Options to consist solely of
common stock of the acquiring or succeeding corporation (or an affiliate
thereof) equivalent in fair market value to the per share consideration received
by





38849489v.1

--------------------------------------------------------------------------------

holders of outstanding shares of Common Stock as a result of the Acquisition
Event.  Notwithstanding the foregoing, if the acquiring or succeeding
corporation (or an affiliate thereof) does not agree to assume, or substitute
for, such Options, then the Board shall, upon written notice to the
Participants, provide that all then unexercised Options will become exercisable
in full as of a specified time prior to the Acquisition Event and will terminate
immediately prior to the consummation of such Acquisition Event, except to the
extent exercised by the Participants before the consummation of such Acquisition
Event; provided, however, that in the event of an Acquisition Event under the
terms of which holders of Common Stock will receive upon consummation thereof a
cash payment for each share of Common Stock surrendered pursuant to such
Acquisition Event (the “Acquisition Price”), then the Board may instead provide
that all outstanding Options shall terminate upon consummation of such
Acquisition Event and that each Participant shall receive, in exchange therefor,
a cash payment equal to the amount (if any) by which (A) the Acquisition Price
multiplied by the number of shares of Common Stock subject to such outstanding
Options (whether or not then exercisable), exceeds (B) the aggregate exercise
price of such Options.

(3) Consequences of an Acquisition Event on Restricted Stock Awards.  Upon the
occurrence of an Acquisition Event, the repurchase and other rights of the
Company under each outstanding Restricted Stock Award shall inure to the benefit
of the Company’s successor and shall apply to the cash, securities or other
property which the Common Stock was converted into or exchanged for pursuant to
such Acquisition Event in the same manner and to the same extent as they applied
to the Common Stock subject to such Restricted Stock Award.

(4) Consequences of an Acquisition Event on Other Awards.  The Board shall
specify the effect of an Acquisition Event on any other Award granted under this
Plan at the time of the grant of such Award.

(5) Code Section 409A.  To the extent practicable, any adjustment under this
Section 8 shall be made in a manner that, based upon advice of tax advisors to
the Company, will not likely result in the imposition of additional interest or
tax under Section 409A of the Code.

9. General Provisions Applicable to Awards.

(a) Transferability of Awards.  Except as the Board may otherwise determine or
provide in an Award, Awards shall not be sold, assigned, transferred, pledged or
otherwise encumbered by the person to whom they are granted, either voluntarily
or by operation of law, except by will or the laws of descent and distribution,
and, during the life of the Participant, shall be exercisable only by the
Participant.  References to a Participant, to the extent relevant in the
context, shall include references to authorized transferees.

(b) Documentation.  Each Award shall be evidenced in such form (written,
electronic or otherwise) as the Board shall determine.  Each Award may contain
terms and conditions in addition to those set forth in this Plan.

(c)





- 5 -




--------------------------------------------------------------------------------

Board Discretion.  Except as otherwise provided by this Plan, each Award may be
made alone or in addition or in relation to any other Award.  The terms of each
Award need not be identical, and the Board need not treat Participants
uniformly.  

(d) Termination of Status.  The Board shall determine the effect on an Award of
the disability, death, retirement, authorized leave of absence or other change
in the employment or other status of a Participant and the extent to which, and
the period during which, the Participant, the Participant’s legal
representative, conservator, guardian or Designated Beneficiary may exercise
rights under the Award.

(e) Withholding.  Each Participant shall pay to the Company, or make provision
satisfactory to the Board for payment of, any taxes required by law to be
withheld in connection with Awards to such Participant no later than the date of
the event creating the tax liability.  Except as the Board may otherwise provide
in an Award, when the Common Stock is registered under the Exchange Act,
Participants may, to the extent then permitted under applicable law, satisfy
such tax obligations in whole or in part by delivery of shares of Common Stock,
including shares retained from the Award creating the tax obligation, valued at
their Fair Market Value; provided, however, that the total tax withholding where
stock is being used to satisfy such tax obligations cannot exceed the Company’s
minimum statutory withholding obligations (based on minimum statutory
withholding rates for federal and state tax purposes, including payroll taxes,
that are applicable to such taxable income).  The Company may, to the extent
permitted by law, deduct any such tax obligations from any payment of any kind
otherwise due to a Participant.

(f) Amendment of Award.  The Board may amend, modify or terminate any
outstanding Award, including but not limited to, substituting therefor another
Award of the same or a different type, changing the date of exercise or
realization, provided that the Participant’s consent to such action shall be
required unless the Board determines, in its sole discretion, that the action,
taking into account any related action, would not materially and adversely
affect the Participant, and further provided that no such modification or
amendment would cause any Award to become subject to Section 409A of the Code.
 Any such determination of the Board, made in good faith, shall be final and
conclusive.

(g) Conditions on Delivery of Stock.  The Company will not be obligated to
deliver any shares of Common Stock pursuant to this Plan or to remove
restrictions from shares previously delivered under this Plan until (i) all
conditions of the Award have been met or removed to the satisfaction of the
Company, (ii) in the opinion of the Company’s counsel, all other legal matters
in connection with the issuance and delivery of such shares have been satisfied,
including any applicable securities laws and any applicable stock exchange or
stock market rules and regulations, and (iii) the Participant has executed and
delivered to the Company such representations or agreements as the Company may
consider appropriate to satisfy the requirements of any applicable laws, rules
or regulations.

(h) Acceleration.  The Board may at any time provide that any Options shall
become immediately exercisable in full or in part, that any Restricted Stock
Awards shall be free of restrictions in full or in part or that any other Awards
may become exercisable in full or in part





38849489v.1

--------------------------------------------------------------------------------

or free of some or all restrictions or conditions, or otherwise realizable in
full or in part, as the case may be.

10. Miscellaneous.

(a) No Right To Employment or Other Status.  No person shall have any claim or
right to be granted an Award, and the grant of an Award shall not be construed
as giving a Participant the right to continued employment or any other
relationship with the Company.  The Company expressly reserves the right at any
time to dismiss or otherwise terminate its relationship with a Participant free
from any liability or claim under this Plan, except as expressly provided in the
applicable Award.

(b) No Rights As Stockholder.  Subject to the provisions of the applicable
Award, no Participant or Designated Beneficiary shall have any rights as a
stockholder with respect to any shares of Common Stock to be distributed with
respect to an Award until becoming the record holder of such shares.
 Notwithstanding the foregoing, in the event the Company effects a split of the
Common Stock by means of a stock dividend and the exercise price of and the
number of shares subject to such Option are adjusted as of the date of the
distribution of the dividend (rather than as of the record date for such
dividend), then an optionee who exercises an Option between the record date and
the distribution date for such stock dividend shall be entitled to receive, on
the distribution date, the stock dividend with respect to the shares of Common
Stock acquired upon such Option exercise, notwithstanding the fact that such
shares were not outstanding as of the close of business on the record date for
such stock dividend.

(c) Effective Date and Term of Plan.  This Plan shall become effective on the
date on which it is adopted by the Board, as set forth at the end of this Plan.
 No Awards shall be granted under this Plan after the completion of ten (10)
years from the earlier of (i) the date on which this Plan was adopted by the
Board or (ii) the date this Plan was approved by the Company’s stockholders, but
Awards previously granted may extend beyond that date.

(d) Amendment of Plan.  The Board may amend, suspend or terminate this Plan or
any portion thereof at any time.

(e) Code Section 409A.  Awards issued under this Plan are not intended to
provide for the deferral of compensation for purposes of Section 409A of the
Code.  This Plan shall always be construed and applied in accordance with such
intention.  Notwithstanding the foregoing, each Participant shall be solely
liable for the tax consequences of the Awards granted under this Plan, including
any consequences of the application of Section 409A of the Code.

(f) Governing Law.  The provisions of this Plan and all Awards made hereunder
shall be governed by and interpreted in accordance with the laws of the State of
Delaware, without regard to any applicable conflicts of law.




Adopted by the Board of Directors of the Company effective August 16, 2017.











- 7 -


